Citation Nr: 1138345	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-22 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was originally scheduled for a Travel Board hearing in October 2010; however, pursuant to his request it was rescheduled for March 2011.  The Veteran, however, failed to appear for the March 2011 hearing.  As the record does not contain further explanation as to why the Veteran failed to report to this hearing or any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2010).  


FINDINGS OF FACT

1.  Left ear hearing loss was noted at service entrance, such that it preexisted service.

2.  The competent evidence does not show that the preexisting left ear hearing loss increased in service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In October 2007, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the December 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as non-VA medical records have been obtained.  In March 2011, the Veteran was afforded the opportunity to testify before the Board, although he failed to appear.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim.  The Board finds that the record, however, does not reflect competent evidence showing any in-service increase of the pre-existing left ear disability, which warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4) (2011).  As outlined in McLendon v. Nicholson [20 Vet. App. 79 (2006)], in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented that there was an in-service increase in the preexisting left ear hearing loss, and aggravation cannot be conceded such that there is no indication that the disability may be associated with the Veteran's service.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Sensorineural hearing loss is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2011).

The Veteran's DD Form 214 reveals that his military occupational specialty was as a heavy vehicle driver for the United States Army. 

At the Veteran's July 1967 induction examination, he indicated that he had received treatment for his ear from the City of Dallas, Texas.  An audiogram showed pure tone thresholds, in decibels, converted from American Standards Association to International Standards Organization-American National Standards Institute units, as follows:




HERTZ 



500
1000
2000
3000
4000
LEFT
60
60
55
-
20

The examiner noted defective hearing, left.  An undated audiometric evaluation with the same findings is also of record.  The Board observes that there is not a separation audiogram on file, and the record is otherwise absent of complaints regarding the left ear.  

In June 2007, the Texas Department of Assistive and Rehabilitative Services evaluated the Veteran's hearing.  A corresponding audiogram reveals the following:




HERTZ 



500
1000
2000
3000
4000
LEFT
65
60
55
-
45

In February 2008, the Veteran stated, "Just because my left ear wasn't a big situation back then, the war increase[d] further damage and help[ed] cause the los[s] of hearing."  He wrote that because he was accepted into service with ear problems, his future ear problems should be the responsibility of the government.  In his substantive appeal of July 2008, the Veteran stated, "I had a defective ear when I enter[ed] into the Army.  I told [my sergeant;] he told me that I could hear in the other ear."  He indicated that, because he was inducted into the Army, the Army should take responsibility for his hearing loss instead of the city of Dallas, Texas.  He concluded, "I feel the Army owe[s] me something."  

In light of the above, the Board finds that the Veteran was noted to have defective hearing of his left ear on entry into service, such that the presumption of soundness does not attach.  As the Board finds that left ear hearing loss has been shown to have existed prior to the Veteran's induction into active duty, the Board must next address whether this disability increased in severity or was aggravated during his period of active service.  

The Board observes that there is no evidence of increase in left ear hearing loss during service.  Indeed, the first medical evidence of the Veteran's hearing loss following service is the 2007 report discussed above.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Regarding the Veteran's competency, at no time does the Veteran specifically contend that his hearing acuity decreased in service, which he might be competent to say.  Instead, he contends that the war increased his ear damage and that the Army should take responsibility because they inducted him in the service.  

The Board finds that a preponderance of the evidence is against service connection for left ear hearing loss.  The Veteran might be competent to say that his hearing worsened during service (which he does not), but he is not competent to attribute he hearing loss to "the war."  Indeed it appears that the Veteran's overseas service was in Korea during the Vietnam era.  Nonetheless, there is absolutely no contemporaneous evidence that the Veteran's hearing worsened in service.  There is no evidence of hearing loss between the Veteran's entrance examination and the June 2007 hearing evaluation, conducted decades after service.  Indeed, that particular examination does not reveal a particularly substantial increase in hearing loss when compared to the entrance examination conducted 40 years earlier.  

Consequently, an increase in the severity of the Veteran's preexisting left ear hearing loss has not been shown, and as such, aggravation cannot be conceded.  38 C.F.R. § 3.306(b).  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


